Santucci, J. P.,
dissents and votes to reverse the judgment, grant the defendants’ motion for judgment as a matter of law, and dismiss the complaint with the following memorandum: The plaintiff alleged that he was injured when he slipped and fell on a wet paper towel as he descended a staircase which led into a cafeteria within a New York City high school. It is well settled that to establish negligence in a slip' and fall case, the plaintiff must demonstrate that defendant had actual or constructive notice of the defective condition which caused the accident, or that the defendant created the condition (see, Kraemer v K-Mart Corp., 226 AD2d 590). To constitute constructive notice, “a defect must be visible and apparent and it must exist for a sufficient length of time prior to the accident to permit a defendant’s employees to discover and remedy it” (Gordon v American Museum of Natural History, 67 NY2d 836, 837).
In my opinion, the evidence adduced at trial failed to establish that the defendants had actual or constructive notice of the presence of the wet paper towel on the staircase floor (see, Bykofsky v Waldbaum’s Supermarkets, 210 AD2d 280; Maiorano v Price Chopper Operating Co., 221 AD2d 698). In particular, there was no evidence to demonstrate the length of time for which the paper towel was on the floor of the staircase before the plaintiff fell. The mere fact that after his accident the plaintiff observed the towel to be wet and dirty does not establish constructive notice (see, Maiorano v Price Chopper Operating Co., supra).
The evidence was also insufficient to establish that the condition which caused the plaintiff’s fall was a recurring hazard so as to charge the defendants with constructive knowledge of each specific reoccurrence (see, Kaplan v Waldbaum’s Inc., 231 AD2d 680; Goldberg v Hoffenberg, 226 AD2d 424, citing Wiesenthal v Pickman, 153 AD2d 849; cf., Morales v Jolee Consolidators, 173 AD2d 315). At best, the proof tended to show that the defendants have had a general awareness that debris accumulated on this particular staircase given its proximity to the school’s cafeteria. However, a general awareness that a dangerous condition may be present is legally insufficient to constitute notice of the particular condition that caused the plaintiff’s fall (see, Piacquadio v Recine Realty Corp., 84 NY2d 967, 969). In this regard, it is also significant that the trial court refused to charge the jury that awareness of the general condition was not tantamount to notice of the particular condition at issue.
Accordingly, for the above reasons, I vote to reverse the judgment, grant the defendants’ motion for judgment as a matter of law, and dismiss the complaint.